DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s preliminary amendment/response filed 03/24/2021 has been entered and made of record. Claims 1-14 were cancelled. Claims 15-27 were added. Claims 15-27 are pending in the application.
Claim Objections
Claim 21 is objected to because of the following informalities: In claim 21, the comma after “recording the track of the pointer in three dimensions” should be a semicolon instead. In addition, claim 21 does not have clear antecedent basis for “the new control point.” (For examination purposes, this limitation is interpreted to refer to the one control point that would be moved in “one of the control points of the first or second free-drawn line to be selected and moved.”) Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (An Interactive 3D Movement Path Manipulation Method in an Augmented Reality Environment, 2012, Interacting with Computers, vol. 24, pp. 10-24) in view of Jaramillo et al. (US 2018/0067630) and Shimada et al. (US 2009/0284550).
Regarding claim 15, Ha teaches/suggests: A tool for assisting in the preparation of drawings of a three-dimensional, 3D, object (Ha Fig. 2: the illustrated tool), including: 
a stereoscopic display for creating a 3D virtual reality image of the object being drawn (Ha §2.1 ¶2: “In the IVEs, users experience virtual environment through single/multi large display devices. Interaction with the environment is through a 3D input device ... and a 3D stereoscopic viewing system.”); 
a hand-held pointer having a controller for receiving start-of-line and end-of line inputs (Ha §2.1 ¶2: “Typically, an immersive VR system with 3D or 6 degree of freedom input device guarantees real-time and highly accurate path generation.”); 
a 3D tracker for tracking movement of the pointer in three dimensions in real space (Ha §2.1 ¶2: “…requires external and high-cost tracking devices/installations (e.g., magnetic, infrared, or ultrasonic tracker) to track the user interface;” §2.1 ¶4: “In this system, by using a bi-ocular video see-through HMD with a camera enables real-time head (HMD) tracking, graphic visualization corresponding to the user’s viewpoint/direction, and a handheld 3D manipulation prop, a user can directly generate the movement path of a 3D object in collocated 3D control and 3D visual space.” [In other words, these are two options for tracking.]); 
a position memory (Ha §4.2 ¶1: “…connected to a computer equipped with duo 2 GHz CPU and 4 GB memory.”) for recording the position of the pointer from start to end of a free-drawn line, whereby movement of the pointer in real space between the start-of-line and end-of-line inputs causes a first free-drawn line to be created in the 3D virtual space, and for repeating for a second free-drawn line (Ha Fig. 4: movement path generation; §3 ¶1: “In the initial movement path generation step, as long as the user presses and holds a button on the manipulation prop, control points are generated through the control point allocation test.”); 
a computing device (Ha §4.2 ¶1: “…connected to a computer equipped with duo 2 GHz CPU and 4 GB memory.”) for representing the first and second free-drawn lines respectively as at least one spline (Ha §3.1 ¶6: “The movement path can be reconstructed using the control points and the parametric curve equation … Among various interpolating splines, we use the Catmull–Rom spline (Catmull and Rom, 1974) which has less extension than other conventional splines, but the appearance of the curve can be easily manipulated with control points.”) and for representing the pointer as a virtual pointer in the same 3D virtual space (Ha Fig. 3: 3D object selection method using the bubble cursor); 
a selectable edit function, selectable by actuation of the controller, by which movement of the pointer in real space causes movement of the virtual pointer in the 3D virtual space and causes a control point of the first or second free-drawn line in the 3D virtual space to be selected and moved in three dimensions and thereby change the shape of the first or second free-drawn 
Ha does not teach/suggest together with a series of straight lines to which the at least one spline is curve-fitted, the straight lines being connected by control points, for presenting the first and second free-drawn lines and their respective control points in 3D virtual space. Jaramillo, however, teaches/suggests together with a series of straight lines to which the at least one spline is curve-fitted, the straight lines being connected by control points, for presenting the first and second free-drawn lines and their respective control points in 3D virtual space (Jaramillo Fig. 7: the illustrated straight lines being connected by control points; [0079]: “As depicted, path segment 702 has associated control points 708 and 710 … Path segment 710b is the reflection of path segment 702 across axis of symmetry 714 … Path segment 710c is generated using the reflection of control points 720 and 722 across axis of symmetry 732.”). The claimed curve-fitted is an inherent and/or implicit feature of the spline curves. In addition, such feature would have been well known for smoothing such curves (Official Notice). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the spline curves of Ha to include respective control points and connecting lines as taught/suggested by Jaramillo in order for visualization.

Nor does Ha teach/suggest:
a selectable join function, selectable by actuation of the controller, that, when active, permits a user to point to the first free-drawn line in virtual 3D space, select a point on the line, move that point to the second free-drawn line and cause the first free-drawn line to join the second free-drawn line, wherein joining of a plurality of lines in a closed perimeter causes a surface to be calculated and selectively displayed, the plurality of joined lines forming the perimeter of the surface.
Shimada, however, teaches/suggests:
a selectable join function, selectable by actuation of the controller, that, when active, permits a user to cause the first free-drawn line to join the second free-drawn line, wherein joining of a plurality of lines in a closed perimeter causes a surface to be calculated and selectively displayed, the plurality of joined lines forming the perimeter of the surface (Shimada Fig. 19: the illustrated attach curves gesture; [0062]: “The snapping process 26 allows disconnected curves to be attached to one another to form a closed wireframe model 32.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the user interface of Ha to include the attach curves gesture of Jaramillo in order to form a closed model. As such, Ha as modified by Jaramillo and Shimada teaches/suggests permits a user to point to the first free-drawn line in virtual 3D space, select a point on the line, move that point to the second free-drawn line and cause the first free-drawn line to join the second free-drawn line (Ha §3.2 ¶6: “After the control point is selected, its position can be changed by dragging it using the manipulation prop … In this way the movement path of the 3D object is updated in real-time;” Shimada [0062]: “The snapping process 26 allows disconnected curves to be attached to one another to form a closed wireframe model 32.”).

Regarding claim 16, Ha as modified by Jaramillo and Shimada teaches/suggests: The tool in accordance with claim 15, wherein the control point is selected by aligning the virtual pointer with the desired control point and using a button on the controller to select the control point (Ha §4.1 ¶6: “The effective distance is the distance between a control point and the manipulation prop when the control point selection is selectable and a user pushes a button.”), and the control point is moved by moving the pointer freely, causing the control point to be dragged in a path matching the movements of the pointer (Ha §3.2 ¶6: “After the control point is selected, its position can be changed by dragging it using the manipulation prop … In this way the movement path of the 3D object is updated in real-time.”).

Regarding claim 17, Ha as modified by Jaramillo and Shimada teaches/suggests: The tool in accordance with claim 15, wherein a set of adjoining straight lines are generated associated with the line, the straight lines being connected at control points and having a first line, a last line and at least one line therebetween, wherein the first line has the same gradient as the start of the free-drawn line, the last line has the same gradient as the end of the free-drawn line and the free-drawn line is fitted to the straight lines by a curve-fitting function (Jaramillo Fig. 7: the illustrated straight lines being connected by control points; [0079]: “As depicted, path segment 702 has associated control points 708 and 710 … Path segment 710b is the reflection of path segment 702 across axis of symmetry 714 … Path segment 710c is generated using the reflection of control points 720 and 722 across axis of symmetry 732.”). The claimed curve-fitting function is an inherent and/or implicit feature of the spline curves. In addition, such feature would have been well known for smoothing such curves (Official Notice). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 18, Ha as modified by Jaramillo and Shimada teaches/suggests: The tool in accordance with claim 15, wherein the controller has infra-red sensors or an infra-red source and wherein complementary sources or sensors are provided for measuring the position of the controller (Ha §2.1 ¶2: “…requires external and high-cost tracking devices/installations (e.g., magnetic, infrared, or ultrasonic tracker) to track the user interface.”). The claimed complementary sources or sensors are inherent and/or implicit features of the infrared tracker. In addition, such features would have been well known for such tracking (Official Notice).

Regarding claim 20, Ha as modified by Jaramillo and Shimada teaches/suggests: The tool in accordance with claim 15 wherein the splines are constrained to third-order polynomial functions (Ha §2.1 ¶6: “To overcome the problem, spline interpolation can be exploited in which the movement path can be generated by adopting piecewise polynomial equations with 3 degrees of freedom less than usual.”). The claimed constrained to third-order polynomial functions are inherent and/or implicit features of the spline curves. In addition, such features would have been well known for decreasing computational complexity (Official Notice).

Regarding claim 21, Ha as modified by Jaramillo and Shimada teaches/suggests: A method of drawing a line in three dimensions, comprising: 
waving a pointer from a start position to an end position while viewing a track of the pointer using a virtual reality stereoscopic imaging device in which motion of the pointer is matched by motion of a virtual controller in three-dimensional virtual space (Ha §2.1 ¶2: “In the IVEs, users experience virtual environment through single/multi large display devices. Interaction with the environment is through a 3D input device ... and a 3D stereoscopic viewing system.” [The claimed virtual reality stereoscopic imaging device is an inherent and/or implicit feature of the IVE. In addition, such feature would have been well known for stereoscopic imaging (Official Notice).]); 
recording the track of the pointer in three dimensions (Ha Fig. 4: movement path generation; §3 ¶1: “In the initial movement path generation step, as long as the user presses and holds a button on the manipulation prop, control points are generated through the control point allocation test.”), 
presenting, in the three-dimensional virtual space, a representation of the track as a first free-draw line together with a series of straight lines to which the line being drawn is curve-fitted, the straight lines being connected by control points that are also presented in the three-dimensional virtual space (Ha §3.1 ¶6: “The movement path can be reconstructed using the control points and the parametric curve equation … Among various interpolating splines, we use the Catmull–Rom spline (Catmull and Rom, 1974) which has less extension than other conventional splines, but the appearance of the curve can be easily manipulated with control points;” Jaramillo Fig. 7: the illustrated straight lines being connected by control points; [0079]: “As depicted, path segment 702 has associated control points 708 and 710 … Path segment 710b is the reflection of path segment 702 across axis of symmetry 714 … Path segment 710c is generated using the reflection of control points 720 and 722 across axis of symmetry 732.” [The claimed curve-fitted is an inherent and/or implicit feature of the spline curves. In addition, such feature would have been well known for smoothing such curves (Official Notice).]); 
repeating the steps of waving, recording, and presenting for a second free-drawn line (Ha Fig. 4: movement path generation); 
causing, using the virtual controller, one of the control points of the first or second free-drawn line to be selected and moved in three-dimensional virtual space (Ha Fig. 4: movement path manipulation; §3.2 ¶6: “After the control point is selected, its position can be changed by dragging it using the manipulation prop … In this way the movement path of the 3D object is updated in real-time;” §4.1 ¶6: “The effective distance is the distance between a control point and the manipulation prop when the control point selection is selectable and a user pushes a button.”); 
re-calculating the curve-fitted line according to the new control point (Ha §3.2 ¶6: “After the control point is selected, its position can be changed by dragging it using the manipulation prop … In this way the movement path of the 3D object is updated in real-time.”); 
re-presenting the line (Ha §3.2 ¶6: “After the control point is selected, its position can be changed by dragging it using the manipulation prop … In this way the movement path of the 3D object is updated in real-time.”); and 
causing an end-of-line control point of the first free-drawn line to be moved to connect with the second free-drawn line in the virtual space and to be joined to the second free-drawn line, wherein joining of a plurality of lines in a closed perimeter causes a surface to be calculated and selectively displayed, the plurality of joined lines forming the perimeter of the surface (Ha §3.2 ¶6: “After the control point is selected, its position can be changed by dragging it using the manipulation prop … In this way the movement path of the 3D object is updated in real-time;” Shimada [0062]: “The snapping process 26 allows disconnected curves to be attached to one another to form a closed wireframe model 32.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 22, Ha as modified by Jaramillo and Shimada teaches/suggests: The method of claim 21, wherein: 
the control point is selected by aligning the virtual pointer with the desired control point in virtual space and by using a button on the controller to select the control point (Ha §4.1 ¶6: “The effective distance is the distance between a control point and the manipulation prop when the control point selection is selectable and a user pushes a button.”), and 
the control point is moved by moving the pointer freely in real space, causing the control point to be dragged in virtual space along a path matching the movements of the pointer and movement of the control point in virtual space is stopped by releasing the button on the controller (Ha Fig. 4: movement path manipulation; §3.2 ¶6: “After the control point is selected, its position can be changed by dragging it using the manipulation prop … In this way the movement path of the 3D object is updated in real-time.”).

Regarding claim 23, Ha as modified by Jaramillo and Shimada teaches/suggests: The method of claim 21 wherein joining of the control point of the first line to a control point of the second line followed by movement of the joined control point causes both lines to be re-shaped (Ha §3.2 ¶6: “After the control point is selected, its position can be changed by dragging it using the manipulation prop … In this way the movement path of the 3D object is updated in real-time;” Shimada [0062]: “The snapping process 26 allows disconnected curves to be attached to one another to form a closed wireframe model 32.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (An Interactive 3D Movement Path Manipulation Method in an Augmented Reality Environment, 2012, Interacting with Computers, vol. 24, pp. 10-24) in view of Jaramillo et al. (US 2018/0067630) and Shimada et al. (US 2009/0284550) as applied to claim 17 above, and further in view of Jin et al. (US 2013/0127847).
Regarding claim 19, Ha as modified by Jaramillo and Shimada teaches/suggests: The tool in accordance with claim 17 comprising a processor for computing the splines, the straight lines and the control points (Ha §4.2 ¶1: “…connected to a computer equipped with duo 2 GHz CPU and 4 GB memory;” §3.1 ¶6: “The movement path can be reconstructed using the control points and the parametric curve equation … Among various interpolating splines, we use the Catmull–Rom spline (Catmull and Rom, 1974) which has less extension than other conventional splines, but the appearance of the curve can be easily manipulated with control points;” Jaramillo Fig. 7: the illustrated straight lines being connected by control points; [0079]: “As depicted, path segment 702 has associated control points 708 and 710 … Path segment 710b is the reflection of path segment 702 across axis of symmetry 714 … Path segment 710c is generated using the reflection of control points 720 and 722 across axis of symmetry 732.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Ha as modified by Jaramillo and Shimada does not teach/suggest selecting the straight lines and the control points according to a distance-minimizing function that minimizes distances between samples on the splines and samples on the straight lines. Jin, however, teaches/suggests a distance-minimizing function that minimizes distances between samples on the splines and samples on the straight lines (Jin [0060]: “The non-linear optimization algorithm which may be executed by 3D constraint generator 110 may minimize the distance between samples of the multiple feature curves and the closest corresponding points on the initial 3D Bezier curve.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the straight lines and control points of Ha as modified by Jaramillo and Shimada to be selected as taught/suggested by Jin in order for optimization.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (An Interactive 3D Movement Path Manipulation Method in an Augmented Reality Environment, 2012, Interacting with Computers, vol. 24, pp. 10-24) in view of Jaramillo et al. (US 2018/0067630) and Shimada et al. (US 2009/0284550) as applied to claim 21 above, and further in view of Tran et al. (US 2017/0323481).
Regarding claim 25, Ha as modified by Jaramillo and Shimada does not teach/suggest: The method of claim 21 wherein selection of a virtual command to fill the surface causes the surface to be displayed with a selected color or texture. Tran, however, teaches/suggests wherein selection of a virtual command to fill the surface causes the surface to be displayed with a selected color or texture (Tran [0219]: “For instance, an interface of the augmented reality device could select a color and could use a fill tool to select a surface within the augmented reality scene to paint the selected color.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the user interface of Ha as modified by Jaramillo and Shimada to include the fill tool of Tran in order for painting.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (An Interactive 3D Movement Path Manipulation Method in an Augmented Reality Environment, 2012, Interacting with Computers, vol. 24, pp. 10-24) in view of Jaramillo et al. (US 2018/0067630) and Shimada et al. (US 2009/0284550) as applied to claim 21 above, and further in view of Piya et al. (US 2018/0158239).
Regarding claim 26, Ha as modified by Jaramillo and Shimada does not teach/suggest: The method of claim 21, further comprising: 
selecting a plane of symmetry, wherein the step of presenting the line includes presenting a symmetrical image of the line and wherein the step of moving a control point on one side of the plane causes the line and its symmetrical image to be re-shaped and re-presented.
Piya, in view of Ha, teaches/suggests:
selecting a plane of symmetry, wherein the step of presenting the line includes presenting a symmetrical image of the line (Ha §3 ¶1: “In the initial movement path generation step, as long as the user presses and holds a button on the manipulation prop, control points are generated through the control point allocation test;” Piya [0030] “Additionally, users can also create symmetric curves, by first defining a line of symmetry on the sketch plane and drawing the curve on one side of this line. The drawn curve is automatically mirrored onto the other side during the curve drawing process itself.” [In view of Ha and Piya, a line of symmetry in 3D is considered a plane of symmetry.]) and wherein the step of moving a control point on one side of the plane causes the line and its symmetrical image to be re-shaped and re-presented (Ha §3.2 ¶6: “After the control point is selected, its position can be changed by dragging it using the manipulation prop … In this way the movement path of the 3D object is updated in real-time;” Piya [0030] “Additionally, users can also create symmetric curves, by first defining a line of symmetry on the sketch plane and drawing the curve on one side of this line. The drawn curve is automatically mirrored onto the other side during the curve drawing process itself.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify a spline curve of Ha as modified by Jaramillo and Shimada to be mirrored as taught/suggested by Piya in order to create symmetric curves.

Regarding claim 27, Ha as modified by Jaramillo, Shimada, and Piya teaches/suggests: The method of claim 26, in which the line has a symmetrical image in the plane of symmetry, wherein causing a control point at the end of the line to be moved to the plane of symmetry causes the line and its symmetrical image to meet and join (Ha §3.2 ¶6: “After the control point is selected, its position can be changed by dragging it using the manipulation prop … In this way the movement path of the 3D object is updated in real-time;” Piya [0030] “Additionally, users can also create symmetric curves, by first defining a line of symmetry on the sketch plane and drawing the curve on one side of this line. The drawn curve is automatically mirrored onto the other side during the curve drawing process itself.”). The same rationale to combine as set forth in the rejection of claim 26 above is incorporated herein.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Natori discloses a line displayed according to the movement locus of a pen tool (para. [0047]). However, the limitation “wherein joining of the control point of the first line to a mid-line position on the second line causes movement of the control point of the first line to be constrained to the locus of the second line,” taken as a whole, renders the claim patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9501848 – curve fitting
US 2006/0250393 – curve merging
US 2011/0279455 – overdrawn lines
US 2013/0050072 – movement locus
US 2018/0061093 – automatic snap
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611